DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after final rejection.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the Final Rejection, mailed on November 12, 2021, has been withdrawn pursuant to 37 CFR 1.114.  The inventor’s or joint inventor’s submission, filed on May 12, 2022, has been entered.
	Claims 1-29, 33-35 and 46-53 are pending in the instant invention.  According to the Amendments to the Claims, filed May 12, 2022, claims 2, 5, 6, 8, 10-14, 25, 28, 33, 35, 46, 47, 49, 51 and 53 were amended and claims 30-32 and 36-45 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/053322, filed September 28, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/565,599, filed September 29, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming third Office action and prosecution on the merits includes (1) claims 1-16 and 29, drawn to substituted pyrazolo[3,4-b]pyrazines of the Formula (I), shown to the right, and/or a pharmaceutical composition thereof; (2) claims 17-27 and 46, drawn to substituted pyrazolo[3,4-b]pyrazines of the Formula (III), and/or a pharmaceutical composition thereof; (3) claims 28 and 50, drawn to substituted pyrazolo[3,4-b]pyrazines, and/or a pharmaceutical composition thereof; (4) claims 33-35, drawn to a method for inhibiting Src homology region 2-containing protein tyrosine phosphatase 2 activity in a subject in need thereof, comprising administering… a substituted pyrazolo[3,4-b]-pyrazine of the Formula (I), shown to the right above; (5) claims 47-49, drawn to a method for inhibiting Src homology region 2-containing protein tyrosine phosphatase 2 activity in a subject in need thereof, comprising administering… a substituted pyrazolo[3,4-b]pyrazine of the Formula (III); and (6) claims 51-53, drawn to a method for inhibiting Src homology region 2-containing protein tyrosine phosphatase 2 activity in a subject in need thereof, comprising administering… an instantly recited substituted pyrazolo[3,4-b]pyrazine, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on July 23, 2021, or the Final Rejection, mailed on November 12, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 12, 2022.

	Thus, a third Office action and prosecution on the merits of claims 1-29, 33-35 and 46-53 is contained within.

Reasons for Allowance

	Claims 1-29, 33-35 and 46-53 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted pyrazolo[3,4-b]pyrazines of the Formula (I), as recited in claim 1; and (2) substituted pyrazolo[3,4-b]pyrazines of the Formula (III), as recited in claim 17, respectively.
	Consequently, the limitation on the core of the substituted pyrazolo[3,4-b]pyrazines of the Formula (I), as recited in claim 1, that is not taught or fairly suggested in the prior art is B on the periphery of the pyrazolo[3,4-b]pyrazine core.
	Moreover, the limitation on the core of the substituted pyrazolo[3,4-b]pyrazines of the Formula (III), as recited in claim 17, that is not taught or fairly suggested in the prior art is T on the periphery of the pyrazolo[3,4-b]pyrazine core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624